DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/27/2022 has been entered.  Claims 1-7, 16-17, 24-31, 36, 40-41, and 44-49 are pending in the application.  Claims 8-15, 18-23, 32-35, 37-39, and 42-43 are cancelled.  Claim 49 is new.  The amendments to the claims overcome each and every objection previously set forth in the Non-Final Office Action mailed on 3/25/2022.

REASONS FOR ALLOWANCE
Claims 1-7, 16-17, 24-31, 36, 40-41, and 44-49 are allowed.  
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the colon cleaning system as claimed, specifically including wherein a colonoscope is configured to be introduced into the colon external to the insufflation conduit.
The closest prior art of record is Blecher et al. (WO 2015/193896 A1) and Shtul et al. (US 2013/0085442 A1).
Blecher teaches a colon cleaning system (see Fig. 7, page 9 lines 2-5) comprising: an evacuation conduit (evacuation tube 52) for communicating suction (see page 22 lines 25-26, page 26 lines 5-6); an irrigation conduit (irrigation tube 54) for supplying irrigating fluid (see page 22 lines 28-29, page 26 lines 3-5); an insufflation conduit (inner sleeve 11) for supplying a gas to inflate the colon (see page 10 lines 4-7, page 23 lines 20-32, page 24 lines 1-5, page 25 lines 11-13); a controller (controller 1116); and a pressure sensor (pressure sensor 500) (see page 30 lines 1-3).
Shtul teaches a colon cleaning system (see Figs. 2A-B) wherein the controller (controller 1002) is configured to regulate a flow of the supply of insufflation gas and the suction to produce and maintain the inflated state based on the pressure measurements, including regulation that supplies the insufflation gas while restricting flow of irrigation fluid (see par. [0021], [0164]-[0165]).
However, neither Blecher nor Shtul teach wherein a colonoscope is configured to be introduced into the colon external to the insufflation conduit.

Dependent claims 2-7, 16-17, 24-27, and 44-49 are allowed by virtue of their dependency on allowed claim 1.

In regards to independent claim 28, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including wherein a colonoscope is configured to be introduced into the colon external to the insufflation conduit.
The closest prior art of record is Blecher et al. (WO 2015/193896 A1) and Shtul et al. (US 2013/0085442 A1).
Blecher teaches a method of operating a device to safely maintain a safely inflated state of a colon (see Fig. 7, page 9 lines 2-5) comprising: evacuating material from the colon through an evacuation conduit (evacuation tube 52) (see page 22 lines 25-26, page 26 lines 5-6); supplying irrigation fluid to the colon through an irrigation conduit (irrigation tube 54) (see page 22 lines 28-29, page 26 lines 3-5); sensing with a pressure sensor (pressure sensor 500) a change in pressure (see page 30 lines 1-3); and controlling, using a controller (controller 1116) of the device, a supply of insufflating gas delivered to the colon from an insufflation conduit (inner sleeve 11) (see page 10 lines 4-7, page 23 lines 20-32, page 24 lines 1-5, page 25 lines 11-13).
Shtul teaches a method (see Figs. 2A-B) comprising controlling, using a controller (controller 1002), the supply of insufflating gas, wherein an amount of the supply of insufflating gas is determined automatically by the controller (controller 1002) based on the sensed change in pressure (see par. [0021], [0164]-[0165]).
However, neither Blecher nor Shtul teach wherein a colonoscope is configured to be introduced into the colon external to the insufflation conduit.

Dependent claims 29-31 and 36 are allowed by virtue of their dependency on allowed claim 28.

In regards to independent claim 40, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the colon cleaning system as claimed, specifically including wherein a colonoscope is configured to be introduced into the colon external to the insufflation conduit.
The closest prior art of record is Blecher et al. (WO 2015/193896 A1) and Shtul et al. (US 2013/0085442 A1).
Blecher teaches a colon cleaning system (see Fig. 7, page 9 lines 2-5) comprising: an evacuation conduit (evacuation tube 52) for communicating suction (see page 22 lines 25-26, page 26 lines 5-6); an insufflation conduit (inner sleeve 11) for supplying insufflation gas to inflate the colon (see page 10 lines 4-7, page 23 lines 20-32, page 24 lines 1-5, page 25 lines 11-13); an irrigating conduit (irrigation tube 54) for supplying irrigating fluid (see page 22 lines 28-29, page 26 lines 3-5); a controller (controller 1116); and a pressure sensor (pressure sensor 500) (see page 30 lines 1-3).
Shtul teaches a colon cleaning system (see Figs. 2A-B) wherein the controller (controller 1002) is configured to regulate a net flow of the supply of insufflation gas, the supply of irrigating fluid, and the suction to produce and maintain the inflated state based on the pressure measurements (see par. [0021], [0164]-[0165]).
However, neither Blecher nor Shtul teach wherein a colonoscope is configured to be introduced into the colon external to the insufflation conduit.

Dependent claim 41 is allowed by virtue of its dependency on allowed claim 40.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783